Case 2:16-cv-12971-MAG-APP ECF No. 31 filed 01/13/20                   PageID.193      Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAVID MOWETT,

               Plaintiff,                            Case No. 16-12971

                                                     HON. MARK A. GOLDSMITH
vs.

CITY OF DETROIT, et al.,

            Defendants.
____________________________/

          ORDER REQUIRING PLAINTIFF TO FILE HARD COPY RESPONSE TO
         MOTION FOR PARTIAL SUMMARY JUDGMENT FILED BY DEFENDANTS
            CITY OF DETROIT, SCOTT HALL & JENNIFER MAHON (Dkt. 23)

       This Court ordered Plaintiff to file, by January 10, 2020, a response to the motion for

partial summary judgment filed by Defendants City of Detroit, Scott Hall, and Jennifer Mahon

(Dkt. 23), inasmuch as the response Plaintiff had purportedly filed on October 30, 2019 (Dkt. 25)

was incomplete. See 1/3/20 Order at 2 (Dkt. 26). Apparently, Plaintiff attempted to do so on

January 10, but the filing (Dkt. 28) was again incomplete. Accordingly, Plaintiff is ordered to file

a paper copy of his response with the Clerk’s office no later than noon on January 16, 2020. Failure

to do so will result in the motion being decided without a response.

       SO ORDERED.

Dated: January 13, 2020                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                 1
